DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species of Medical Observation System (Choose One):
Species 1: Species of Medical Observation System as illustrated in figures 1-3 and claim 19.
Species 2: Species of Medical Observation System as illustrated in figures 4-5 and 13.

Subspecies of Second Control (Choose One):
Subspecies 1: A subspecies of second control as recited in claim 4.
Subspecies 2: A subspecies of second control as recited in claim 5.

Subspecies of Timing (Choose one if Subspecies 1 is elected):
Subspecies A: A subspecies of timing as illustrated in figures 6-7 and recited in claim 9.
Subspecies B: A subspecies of timing as illustrated in figure 8-9 and recited in claim 7.
Subspecies C: A subspecies of timing as illustrated in figure 10-11 and recited in claim 8.

Subspecies of Processing (Choose One):
Subspecies I: Subspecies of processing as shown in figures 7, 9, and 11 and recited in claim 15 and pg. 54 of the specification.
Subspecies II: Subspecies of processing as recited in claim 13 and pg. 55 of the specification.
Subspecies III: Subspecies of processing as recited in claim 14 and pg. 56 of the specification.
Subspecies IV: Subspecies of processing as recited in pg. 57 of specification.

The species and subspecies are independent or distinct because they contain different features (i.e. different control period, different timing, different processing) or combination of features. In addition, these species and subspecies are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-3, 6, 10-12, 16-18, and 20 are generic. However, the Examiner would like the Applicant to address which claims they believe the elected species and subspecies read on. 
There is a search and/or examination burden for the patentably distinct species and subspecies as set forth above because at least the following reason(s) apply:  The species and subspecies would require a different field of search (i.e., searching different class/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species/subspecies would not likely be applicable to another species/subspecies.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made to the attorney of record due to the complexity of the restriction (see MPEP 812.01).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        April 29, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795